        Case 1:20-cv-05583-AKH Document 31-3 Filed 07/28/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF
CALIFORNIA, COMMONWEALTH OF
MASSACHUSETTS, STATE OF
COLORADO, STATE OF CONNECTICUT,
STATE OF DELAWARE, DISTRICT OF
COLUMBIA, STATE OF HAWAII, STATE
OF ILLINOIS, STATE OF MAINE, STATE                          CIVIL ACTION NO. 1:20-cv-05583
OF MARYLAND, STATE OF MICHIGAN,
STATE OF MINNESOTA, STATE OF                                  ORDER FOR ADMISSION
NEVADA, STATE OF NEW JERSEY,                                    PRO HAC VICE
STATE OF NEW MEXICO, STATE OF
NORTH CAROLINA, STATE OF OREGON,
COMMONWEALTH OF PENNSYLVANIA,
STATE OF RHODE ISLAND, STATE OF
VERMONT, COMMONWEALTH OF
VIRGINIA, and STATE OF WISCONSIN


                       Plaintiffs,

           v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, ALEX
M. AZAR II, in his official capacity as
Secretary of Health and Human Services, and
ROGER SEVERINO, in his official capacity
as Director of the Office for Civil Rights at the
United States Department of Health and
Human Services,

           Defendants.


       The motion of Joyce Otuwa, for admission to practice pro hac vice in the above-

captioned action is granted.

       Applicant has declared that she is a member of good standing of the bar of the State of

Illinois; and that her contact information is as follows:



                                                    1
        Case 1:20-cv-05583-AKH Document 31-3 Filed 07/28/20 Page 2 of 2




               Joyce Otuwa
               Assistant Attorney General
               Civil Rights Bureau
               Office of the Illinois Attorney General
               100 West Randolph Street, 11th Floor
               Chicago, Illinois 60602
               (312) 814-3399
               (312) 814-4452 (fax)
               jotuwa@atg.state.il.us

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for the State of Illinois in the above-captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



        July 29, 2020
Dated: ____________________                               Alvin K. Hellerstein /s/
                                                       __________________________________
                                                       United States District / Magistrate Judge




                                                  2
